EXECUTION COPY
RETENTION BONUS AGREEMENT


This Retention Bonus Agreement (this “Agreement”), dated as of May 4, 2020 (the
“Effective Date”), is by and between Greenlight Reinsurance, Ltd. (the
“Subsidiary”) and Laura Accurso (“Executive”) (each a “Party” and, collectively,
the “Parties”).
WHEREAS, pursuant to that certain employment agreement by and among Greenlight
Capital Re, Ltd. (the “Company” and, together with the Subsidiary, the
“Employer”)), the Subsidiary and Executive, dated as of October 1, 2017, as
amended by that certain amendment to employment agreement, by and among the
Employer and Executive, dated as of February 18, 2019, as amended by that
certain second amendment to employment agreement, by and among the Employer and
Executive, dated as of September 2, 2019, and as amended by that certain third
amendment to employment agreement, by and among the Employer and Executive,
dated as of May 1, 2020 (as it may be further amended from time to time, the
“Employment Agreement”), Executive is currently employed by the Employer.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.Retention Bonus.
(a)Retention Bonus. Executive shall be eligible to earn a bonus in the aggregate
amount of US $300,000 (the “Retention Bonus”), subject to and in accordance
with, the terms and conditions of this Agreement. Except as set forth below in
Section 1(b), the Executive’s receipt of the Retention Bonus shall be subject to
(i) Executive’s continuous Employment (as defined in the Employment Agreement)
in good standing through and including June 30, 2021 (such date, the “Retention
Date”) (and not having given notice of termination for any reason or received
notice of termination for Cause (as defined in the Employment Agreement) or due
to Disability (as defined in the Employment Agreement)) and (ii) Executive’s
compliance with any and all confidentiality, non-competition, non-solicitation,
non-disparagement, and assignment of inventions provisions by which Executive
may be bound howsoever arising, including, but not limited to, those set forth
in Sections 11, 12, 13 of the Employment Agreement, through the Payment Date (as
defined below). If all of the foregoing conditions are satisfied, the Retention
Bonus shall be paid to Executive in a lump sum cash payment on July 1, 2021 (the
“Payment Date”).
(b)Termination without Cause. If, prior to the Retention Date, Executive’s
Employment is terminated by the Employer without Cause (other than due to death
or Disability) then, subject to Executive’s compliance with any and all
confidentiality, non-competition, non-solicitation, non-disparagement, and
assignment of inventions provisions by which Executive may be bound howsoever
arising, including, but not limited to, those set forth in Sections 11, 12 and
13 of the Employment Agreement through the Payment Date, the Retention Bonus
shall be paid to Executive in a lump sum cash payment on the Payment Date.
1



--------------------------------------------------------------------------------

EXECUTION COPY
(c)Notwithstanding anything herein to the contrary, (i) except as otherwise set
forth in Section 1(b), if (x) Executive’s Employment terminates for any reason
at any time or (y) Executive has given notice of termination for any reason or
received notice of termination by the Employer for Cause or due to Disability,
in any such case, this Agreement shall automatically terminate without any
further action by the Parties hereto and this Agreement shall be null and void
and have no further force and effect and Executive shall have no rights
hereunder, and (ii) if Executive breaches any confidentiality, non-competition,
non-solicitation, non-disparagement, and assignment of inventions provisions by
which the Executive may be bound, including, but not limited to, those set forth
in Sections 11, 12, and 13 of the Employment Agreement, this Agreement shall
automatically terminate without any further action by the Parties hereto and
this Agreement shall be null and void and have no further force and effect and
Executive shall have no rights hereunder.
2.Successors: The rights and benefits of Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer by
Executive. This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Subsidiary, and the heirs, executors and
administrators of Executive, and shall be assignable by the Subsidiary to any
entity acquiring substantially all of the assets of the Subsidiary, whether by
merger, consolidation, sale of assets or similar transactions.
3.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if transmitted via electronic mail
or when delivered either personally or by overnight, certified or registered
mail, return receipt requested, postage prepaid, addressed, in the case of
Executive, to the last address on file with the Subsidiary and if to the
Subsidiary, to its executive offices or to such other address as any Party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.
4.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Cayman Islands.
5.Dispute Resolution. The Parties shall use good faith efforts to resolve any
controversy or claim arising out of, or relating to this Agreement or the breach
thereof, first in accordance with the Employer’s internal review procedures. If
despite their good faith efforts, the Parties are unable to resolve such
controversy or claim through the Employer’s internal review procedures, then
such controversy or claim shall be resolved by binding arbitration seated in New
York, New York in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on the Parties, and
any court of competent jurisdiction may enter judgment upon the award. Each
Party shall pay its own expenses, including legal fees, in such dispute and
shall split the cost of the arbitrator and the arbitration proceedings.
6.Taxes. If payable in accordance with the terms and conditions hereof,
Executive shall be paid the Retention Bonus gross and Executive shall be solely
responsible for the
2



--------------------------------------------------------------------------------

EXECUTION COPY
payment of any national, state or federal taxes or similar obligations to which
Executive may be liable from time to time in any jurisdiction and the filing of
any documents or returns that may be required in connection therewith. Executive
hereby consents to all deductions as may be permitted by law being made by the
Subsidiary from the Retention Bonus, if any, and the Subsidiary shall have the
right to deduct from any compensation paid to Executive hereunder or otherwise
the amount of taxes required by law in any jurisdiction to be withheld
therefrom. Executive acknowledges and agrees that the Subsidiary and its
affiliates have not provided any tax advice to Executive in connection with this
Agreement or the Retention Bonus hereunder and that Executive has been advised
by the Subsidiary to seek tax advice from Executive’s own tax advisors regarding
the payments that may be made to Executive hereunder.
7.No Right to Employment. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Subsidiary
or any of its affiliates to terminate Executive’s Employment at any time.
8.Other Benefits. The Retention Bonus is a special incentive payment to
Executive and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining severance or any bonus, incentive,
pension, retirement, death or other benefit under any other bonus, incentive,
pension, retirement, insurance or other employee benefit plan of the Employer,
unless such plan or agreement expressly provides otherwise.
9.Unfunded Status. Neither Executive nor any other person or entity claiming a
benefit under or through Executive or otherwise shall have any right, title or
interest by reason of the bonus hereunder to any particular assets of the
Subsidiary or any of its subsidiaries or affiliates. There shall be no funding
of any amounts which may become payable hereunder. Neither the Subsidiary nor
any of its subsidiaries or affiliates shall be required to establish any fund or
make any other segregation of assets to assure satisfaction of the obligations
under this Agreement. Nothing in this Agreement gives Executive or any other
person or entity claiming a benefit under or through Executive any rights that
are greater than those of a general unsecured creditor of the Subsidiary or any
of its subsidiaries or affiliates. Any amount payable hereunder shall be paid
from the general assets of the Subsidiary, and no special or separate fund or
deposit shall be established and no segregation of assets shall be made to
assure payment of such amounts.
10.Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is executed in writing by each
Party. No waiver by any Party hereto at any time of any breach by any other
Party hereto of any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
11.Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.
12.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.
3



--------------------------------------------------------------------------------

EXECUTION COPY
13.Entire Agreement and Effectiveness. This Agreement sets forth the entire
agreement of the Parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any Party hereto in respect of such
subject matter.
14.Signature in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]


4




--------------------------------------------------------------------------------

EXECUTION COPY


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


             GREENLIGHT REINSURANCE, LTD.




             /s/ Simon Burton
By: Simon Burton
             Title: Chief Executive Officer
              


             /s/ Laura Accurso
             Laura Accurso
Signature Page to Retention Bonus Agreement